 Case 3:21-cv-11059-RHC-APP ECF No. 5, PageID.21 Filed 07/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
               Plaintiff,                           )   Case No. 3:21-cv-11059-RHC-
                                                    )   APP
               v.                                   )
                                                    )
 Estate of ALBERT CHICOREL, and                     )
 RICHARD BEHAR, as                                  )
 personal representative of the Estate of           )
 ALBERT CHICOREL,                                   )
 and CHICOREL LYON, LLC,                            )
                                                    )
               Defendants.                          )

                                    AGREED JUDGMENT

       With the agreement of Plaintiff United States of America and Defendants

Estate of Albert Chicorel and Richard Behar (sued in his capacity as personal

representative of the Estate of Albert Chicorel) (collectively, “the parties”), it is

HEREBY ORDERED, ADJUDGED, and DECREED as follows:

       1.           In the event that any real property owned by or held in the name of

Chicorel Lyon, LLC, or any non-ownership interest in real property held by

Chicorel Lyon, LLC, is sold, the portion of the proceeds of sale attributable to the

Estate of Albert Chicorel’s 50% interest in Chicorel Lyon, LLC, will be paid to the

United States to be applied to Albert Chicorel’s unpaid federal income tax

liabilities.


                                                1
 Case 3:21-cv-11059-RHC-APP ECF No. 5, PageID.22 Filed 07/23/21 Page 2 of 2




      2.     The Estate of Albert Chicorel will remain the owner of the 50%

interest in Chicorel Lyon, LLC, after entry of judgment in this case, but the United

States retains the right to bring a future complaint, pursuant to 26 U.S.C. § 7403, to

enforce federal tax liens against that interest.

      3.     The Estate of Albert Chicorel retains any rights it has under Michigan

law, if any, to object to any sale of the LLC’s property, though it must provide the

United States with notice of any lawsuit it files objecting to such sale.

      4.     The United States retains any rights that it has, if any, to object to any

sale of the LLC’s property, or to object to any objection filed by the Estate

challenging the sale.

      5.     All parties shall bear their own costs relating to this action, including

attorney’s fees.

Dated: July 23, 2021                     s/Robert H. Cleland
                                         Hon. Robert H. Cleland
                                         U.S. DISTRICT JUDGE


For the United States of America:                  For Estate of Albert Chicorel &
                                                   Richard Behar:

/s/Bradley A. Sarnell                              /s/Steven G. Cohen (with consent)
BRADLEY A. SARNELL                                 STEVEN G. COHEN
U.S. Department of Justice, Tax Division           Cohen & Associates PC
P.O. Box 55                                        30833 Northwestern Hwy, Suite 205A
Washington, DC 20044                               Farmington Hills, MI 48334
(202) 307-1038                                     248.626.3615 Office
fax (202) 514-5238                                 248.278.0762 Fax
bradley.a.sarnell@usdoj.gov                        scohen@cohenandassociatespc.com

                                            2
